Name: COMMISSION REGULATION (EC) No 2451/97 of 10 December 1997 altering the export refunds on white sugar and raw sugar exported in the natural state
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  trade policy
 Date Published: nan

 11 . 12. 97 1 EN Official Journal of the European Communities L 340/15 COMMISSION REGULATION (EC) No 2451/97 of 10 December 1997 altering the export refunds on white sugar and raw sugar exported in the natural state tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 , undenatured and exported in the natural state , as fixed in the Annex to Regulation (EC) No 2401 /97 are hereby altered to the amounts shown in the Annex hereto. Article 2 This Regulation shall enter into force on 11 December 1997. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 599/96 (2), and in particular the second subparagraph of Article 19 (4) thereof, Whereas the refunds on white sugar and raw sugar exported in the natural state were fixed by Commission Regulation (EC) No 2401 /97 (3); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 2401 /97 to the informa ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 177, 1 . 7. 1981 , p. 4. (2) OJ L 206, 16 . 8 . 1996, p . 43. 3) OJ L 332, 4 . 12. 1997, p. 26 . L 340/ 16 | EN I Official Journal of the European Communities 11 . 12. 97 ANNEX to the Commission Regulation of 10 December 1997 altering the export refunds on white sugar and raw sugar exported in its unaltered state Product code Amount of refund  ECU/ 1 00 kg  1701 11 90 9100 36,59 (&gt;) 1701 11 90 9910 32,08 (') 1701 11 90 9950 0 1701 1290 9100 36,59 (') 1701 12 90 9910 32,08 (') 1701 12 90 9950 (2)  ECU/ 1 % of sucrose x 100 kg  1701 91 00 9000 0,3978  ECU/ 1 00 kg  1701 99 10 9100 39,78 1701 99 10 9910 39,23 1701 99 10 9950 39,23  ECU/ 1 % of sucrose x 100 kg  1701 99 90 9100 0,3978 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 17a (4) of Regulation (EEC) No 1785/81 . ( 2) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ L 255, 26. 9 . 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ L 309, 21 . 11 . 1985, p. 14).